         Case 2:20-cv-02178-HLT-JPO Document 1 Filed 04/06/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                              AT KANSAS CITY, KANSAS

                                                )
                                                )
PENNY HOFFMANN,                                 )            Case No.:
                                                )
                       Plaintiff,               )
v.                                              )
                                                )
RELADYNE, INC., d/b/a PARKER OIL                )
COMPANY, INC.,                                  )
                                                )
Please Serve:                                   )
CT Corporation System                           )
112 SW 7th Street                               )
Suite 3C                                        )
Topeka, KS 66603                                )
                                                )
                       Defendant.               )


                                           COMPLAINT
         Penny Hoffmann, for her Complaint against RelaDyne, Inc., d/b/a Parker Oil Company,

Inc., (“Parker Oil”) alleges the following:


                                              Parties


         1.    Hoffmann is a citizen of the United States and a resident of Jackson County, Mis-

souri.

         2.    Upon information and belief, Defendant Parker Oil is an Ohio corporation author-

ized to do work in the state of Kansas.


                                          Nature of Action


         3.    This action seeks redress for and sex/gender discrimination and retaliation under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-2(a) (“Title VII”), age
          Case 2:20-cv-02178-HLT-JPO Document 1 Filed 04/06/20 Page 2 of 10




discrimination in violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C.

§621, et seq. (“ADEA”) and the Fair Labor Standards Act, 29 U.S.C. §§201, et seq.


                                         Jurisdictional Basis

          4.      This Court has primary jurisdiction over the Title VII, ADEA and FLSA claims,

pursuant to 28 U.S.C. §1331.

          5.      Defendant Parker Oil is located within this district. Accordingly, as the acts com-

plained of herein took place within this District, the venue is proper in this district under 28

U.S.C. §1391.

                           Administrative remedies have been exhausted

          6.      Hoffmann incorporates by reference the above paragraphs as though set forth sep-

arately herein.

          7.      Hoffmann filed a Charge of Discrimination (No. 563-2020-00185) with the U.S.

Equal Employment Opportunity Commission (EEOC), for sex and age discrimination and retali-

ation on October 18, 2019. Hoffmann was issued a notice of her right to sue for this Charge on

March 31, 2020. This complaint has been filed within 90 days of receipt of each. See, docu-

ments attached hereto.

          8.      Accordingly, Hoffmann has met all administrative prerequisites prior to filing this

action.


                                    Facts Common to All Counts


          9.      Hoffmann began her employment with Parker Oil in 1999.

          10.     Hoffmann is a female born in 1956.




                                                   2
       Case 2:20-cv-02178-HLT-JPO Document 1 Filed 04/06/20 Page 3 of 10




       11.     For all practical purposes, Hoffmann was in charge of Parker Oil’s location at

6601 Kansas Avenue, Kanas City, Kansas since 2016.

       12.     Hoffmann supervised less than four full time employees and was subject to De-

fendant’a policy and practice that designated and/or treated her as exempt employees. Ac-

cordingly, she performed work without overtime compensation.

       13.     Because Hoffmann did not satisfy the criteria for an xempt employee, Defendant

should classify her as non-exempt, thereby making her eligible for overtime compensation when

she worked in excess of forty hours per week. Accordingly, Defendant misclassified Hoffmann

for compensation purposes.

       14.     While as a matter of form, she was a salaried Office Administrator, practically she

worked well in excess of 40 hours per week and performed an untold number of non-

administrative and manual labor tasks, including but not limited to, driving the forklift, carrying

loads of materials in excess of fifty pounds and unloading trucks.

       15.     Hoffmann was no compensated at a rate of at least one and one hald times her

regular rate for hours worked in excess of 40 in a workweek.

       16.     Therefore, Hoffmann should have been considered a non-exempt employee and

properly paid overtime.

       17.     Indeed, Hoffmann was misclassified as an exempt employee.

       18.     On September 11, 2019, during the meeting in which Hoffmann was informed of

she was being terminated, she was assured that the reason was not performance-based but that

her position was being eliminated due to a company restructure.

       19.     However, Hoffmann’s position was filed by a much younger and less qualified

male. And someone who, unbeknownst to her, she had been training for months.



                                                3
       Case 2:20-cv-02178-HLT-JPO Document 1 Filed 04/06/20 Page 4 of 10




       20.     Shockingly, this “restructure” came in the wake of Hoffmann’s internal

complaints of discrimination to Glenn Ritter (Operations Manager) and John Furgeson (Human

Resources) and only a week after her inquiry into the possibility of submitting FMLA paperwork

related to the care of her daughter.

       21.     Accordingly, it is reasonable to infer that the explanation given to Hoffmann is

misleading to cover up a discriminatory and retaliatory purpose in the decision to terminate her

       22.     Hoffmann’s legitimate complaints of discrimination were ignored, and she was

terminated because of my age, gender and/or in retaliation for her complaints of discrimination

or requests for FMLA paperwork.

       23.     Hoffmann has been discriminated against because of her age and gender and has

been retaliated against for making complaints of protected activity and for asking for FMLA pa-

perwork in violation of federal law. Finally, Parker Oil has violated the FLSA as it relates to

Hoffmann’s employment classification.


                                            COUNT I
        Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq.
                                       Sex Discrimination


       24.     Hoffmann realleges and incorporates all preceding paragraphs.

       25.     Parker Oil has discriminated against Hoffmann in violation of Title VII by sub-

jecting her to different treatment on the basis of her gender. Hoffmann has been treated differ-

ently as a result of Parker Oil’s wrongful conduct and its policies, practices and procedures.

       26.     Parker Oil has discriminated against Hoffmann by treating her differently from

and less preferable than similarly situated male employees.

       27.     Parker Oil’s conduct against Hoffmann was done with malice and reckless indif-

ference to Hoffmann’s federally protected rights. Parker Oil is therefore liable for punitive dam-

                                                 4
       Case 2:20-cv-02178-HLT-JPO Document 1 Filed 04/06/20 Page 5 of 10




ages in an amount sufficient to punish Parker Oil and to deter it and other employers from engag-

ing in similar conduct.

        WHEREFORE, Hoffmann prays for judgment against Parker Oil on Count I of her Com-

plaint, for a finding that she has been subjected to unlawful discrimination in violation of Title

VII; for compensatory and punitive damages; equitable relief; costs expended; reasonable attor-

neys’ fees provided by 42 U.S.C §2000e-5(k); and for such other and further relief the Court

deems just and proper.



                                           COUNT II
        Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq.
                                           Retaliation


        28.     Hoffmann realleges and incorporates all preceding paragraphs.

        29.     Hoffmann engaged in protected activity by complaining about gender discrimina-

tion to people in management positions.

        30.     Parker Oil engaged in adverse employment actions against Hoffmann for engag-

ing in protected activities. Such adverse employment actions have been in the form of subjecting

her to unfavorable terms and conditions of employment. The adverse employment actions have

materially and adversely affected Hoffmann’s overall terms and conditions of employment.

        31.     A reasonable employee would find Parker Oil’s retaliatory acts materially adverse

and such acts would dissuade a reasonable person from making or supporting a charge of dis-

crimination.

        32.     Parker Oil’s retaliatory acts against Hoffmann were a direct and proximate result

of her protected activities.




                                                5
      Case 2:20-cv-02178-HLT-JPO Document 1 Filed 04/06/20 Page 6 of 10




       33.    That materially adverse acts alleged above directly and proximately caused Hoff-

mann to suffer damages, including lost wages, lost benefits, garden variety emotional distress,

humiliation, intimidation embarrassment and frustration.

       34.    Parker Oil’s retaliation against Hoffmann was done with malice and reckless in-

difference to Hoffmann’s federally protected rights. Parker Oil is therefore liable for punitive

damages in an amount sufficient to punish Parker Oil and to deter it and other employers from

engaging in similar conduct.

       WHEREFORE, Hoffmann prays for judgment against Parker Oil on Count II of her

Complaint, for a finding that she has been subjected to unlawful discrimination in violation of

Title VII; for compensatory and punitive damages; equitable relief; costs expended; reasonable

attorneys’ fees provided by 42 U.S.C §2000e-5(k); and for such other and further relief the Court

deems just and proper.


                                       COUNT III
  Violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621, et seq.
                                        (“ADEA”)
                                   Age Discrimination


       35.    Hoffmann realleges and incorporates all preceding paragraphs.

       36.    Hoffmann was 62 years old when she learned of her termination.

       37.    Hoffmann is within the class of persons protected by 29 U.S.C. 621, et seq.

       38.    At all times material, Hoffmann is entitled to the rights and protections provided

under the ADEA.

       39.    Parker Oil discriminated against Hoffmann on the basis of her age in violation of

the ADEA.




                                               6
       Case 2:20-cv-02178-HLT-JPO Document 1 Filed 04/06/20 Page 7 of 10




       40.     Parker Oil, by and through its officers, employees and agents, engaged in a con-

tinuing pattern and practice of discrimination against or disparate treatment of the plaintiff based

upon the plaintiff’s age, ultimately terminating Hoffmann.

       41.     The materially adverse acts alleged above directly and proximately caused Hoff-

mann to suffer damages, including lost wages, lost benefits, garden variety emotional distress,

humiliation, intimidation embarrassment and frustration.

       42.     Parker Oil’s treatment of Hoffmann was done with malice and reckless indiffer-

ence to Hoffmann’s federally protected rights. Parker Oil is therefore liable for punitive damag-

es in an amount sufficient to punish Parker Oil and to deter it and other employers from engaging

in similar conduct.

       WHEREFORE, Hoffmann prays for judgment against Parker Oil on Count III of her

Complaint, for a finding that she has been subjected to unlawful discrimination in violation of

the ADEA; for compensatory and punitive damages; equitable relief; costs expended; reasonable

attorneys’ fees provided by 29 U.S.C §§262(b) and 216(b); and for such other and further relief

the Court deems just and proper.


                                        COUNT IV
          Violation of the Fair Labor Standards Act FLSA, 29 U.S.C. § 201, et seq.


       43.     Plaintiff incorporates by reference the foregoing paragraphs of this Complaint.

       44.     During the relevant period, Plaintiff supervised less than two full time employees.

       45.     Defendant classified Hoffmann as an exempt employee under the FLSA. Thus,

Defendant did not pay Hoffmann overtime compensation.

       46.     Hoffmann did not perform jobs that would place her under any of the FLSA’s ex-

emptions from overtime compensation.


                                                 7
       Case 2:20-cv-02178-HLT-JPO Document 1 Filed 04/06/20 Page 8 of 10




       47.     All similarly situated property managers working for Defendants are similarly sit-

uated in that they all perform essentially the same respective job functions and supervise less

than two full time employees.

       48.     Defendants’ policy and practice of classifying Hoffmann as an exempt employee

and denying her overtime compensation violates the FLSA.

       49.     Defendant failed to compensate Hoffmann at a rate of not less than one and one-

half times the regular rate of pay for work performed in excess of forty hours in a work week,

and therefore, Defendant has violated the FLSA, 29 U.S.C. § 201, et seq., including 29 U.S.C. §

207(a)(1).

       50.     The foregoing conduct, as alleged herein, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. § 255(a).

       51.     Hoffman seeks damages in the amount of all respective unpaid overtime compen-

sations at a rate of one and one-half times the regular rate of pay for work performed in excess

of forty hours in a work week, plus liquidated damages, as provided by the FLSA, 29 U.S.C. §

216(b), and such other legal and equitable relief as the Court deems just and proper.


                                Jury Demand and Place of Trial

       Hoffmann respectfully requests a trial by jury on all issues so triable in Kansas City,

Kansas.

                                 Designation of Place of Trial

       Hoffmann respectfully requests that trial in this matter be held at the Robert J. Dole

Courthouse, 500 State Avenue, Kansas City, Kansas 66101.




                                                8
Case 2:20-cv-02178-HLT-JPO Document 1 Filed 04/06/20 Page 9 of 10




                                HKM EMPLOYMENT ATTORNEYS LLP


                                /s/ John J. Ziegelmeyer III
                                John J. Ziegelmeyer III     KS No. 23003
                                1501 Westport Road
                                Kansas City, Missouri 64111
                                Tel: 816.875.3332
                                jziegelmeyer@hkm.com
                                www.hkm.com

                                ATTORNEYS FOR PLAINTIFF




                                9
Case 2:20-cv-02178-HLT-JPO Document 1 Filed 04/06/20 Page 10 of 10




                            Exhibit A




                                10
